816 F.2d 678
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.George BONNELL, Petitioner-Appellant,v.COMMONWEALTH OF KENTUCKY and Boone County Jailer,Respondents-Appellees.
No. 86-6143.
United States Court of Appeals, Sixth Circuit.
April 10, 1987.

1
Before WELLFORD and NORRIS, Circuit Judges, and COHN, District Judge.*

ORDER

2
The petitioner moves for counsel on appeal from the district court's order denying his petition for a writ of habeas corpus.  Pursuant to Rule 9(a), Rules of the Sixth Circuit, this appeal has been referred to a panel of the Court for consideration.


3
At the time he requested his writ, the petitioner was a prisoner in the Boone County, Kentucky jail.  The petitioner argued that he had been improperly extradited from Ohio to face Kentucky charges.  The case was referred to a magistrate, who entered a report recommending that the petition be denied for failure to exhaust state remedies.


4
The petitioner filed a document in response to the magistrate's report.  This document argued that the primary issue concerned a detainer placed against him by Indiana authorities.  Subsequently, the district court entered an order adopting the magistrate's report and denying the petition.


5
Before a federal writ of habeas corpus can be issued, a petitioner must exhaust his state remedies.   Gully v. Kunzman, 592 F.2d 283, 286 (6th Cir.), cert. denied, 442 U.S. 924 (1979);  Webster v. Frey, 665 F.2d 88, 89 (6th Cir.1981).  Here the petitioner could have challenged any issues concerning his extradition in a motion in the criminal case pending in the Kentucky state courts.  Similarly, he could have challenged the Indiana detainer by filing an action under the Interstate Agreement on Detainers as adopted by Kentucky statutes.  K.R.S. 440.450.  Therefore, the district court was correct to hold that the petitioner had failed to exhaust his state remedies.


6
The motion for counsel is denied.  Upon an examination of the record and the petitioner's informal brief, we affirm the order of the district court under Rule 9(b), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.



*
 The Honorable Avern Cohn, U.S. district Judge for the Eastern District of Michigan, sitting by designation